DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, USPN 2006/0280339, in view of Young et al., USPN 4,805,222.
With regard to claims 1, 5, and 13, Cho discloses a method for authenticating a user (0002) including the steps of capturing, by a computing device, key stroke data generated as a result of a user typing content into the computing device (0008, 0028), calculating feature values from the key stroke data (0032), each feature value being calculated for any one of a plurality of features (dwell and flight time for example, 0047), each feature being defined by a combination of a key stroke feature type and at least one key (0047), calculating a distance score for the feature using a distance function for the respective feature and the feature values calculated for the respective feature (0028), calculating an average distance score from the distance scores (0029), entering the average distance scores into a classifier (discriminability value, 0031), and successfully authenticating the user when the classifier verifies the identity of the user (0056). Cho does not specifically disclose calculating a distance score for each feature using a different distance function and an average distance score for each feature from the respective distance scores. Cho does disclose different features, such as dwell time and flight time (0047), but does not specifically state that his average distance is calculated for each one. Young discloses a method for authenticating a user using keystroke data (column 1 lines 7-15), similar to that of Cho, and further calculating a distance score for each feature using a different distance function, such as successive keystroke timing (column 7 lines 6-21), specific stroke time functions (column 11 lines 13-24), and pressure functions, including average pressure, average pressure of specific keys, and rates of change in pressure  (column 11 line 60-column 12 line 19), plus some functions might be weighted, for example using multiplication, (column 7 lines 22-35), which further reads on a different function (column 13 line 37-column 14 line 31), and an average distance score for each feature from the respective distance scores (column 5 lines 1-14) in order to authenticate the user (column 11 lines 20-37). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to use the different feature functions and averages of Young to authenticate the user in the method of Cho for the motivation of increasing user authentication accuracy, a stated motivation of Young (column 7 lines 22-24) and Cho (abstract). 
With regard to claims 2, 6, and 14, Cho in view of Young discloses the method of claim 1, as outlined above, and Cho further discloses calculating a classifier score (discriminability value, 0031), comparing the classifier score against a threshold score (0031), and successfully authenticating the identity of the user when the classifier score satisfies the threshold score (0031, 0056). The motivation to combine remains the same as outlined above.
With regard to claims 3, 7, and 15, Cho in view of Young discloses the method of claim 1, as outlined above, and Cho further discloses obtaining an enrolment template of the user (0028, 0029), the enrolment template including distance functions that each correspond to a different feature (0054), inputting the feature value for each feature into the corresponding distance function (0056), and calculating, by the corresponding distance functions, a distance score for each different feature (0056, 0032). The motivation to combine remains the same as outlined above.
With regard to claims 4, 8, and 16, Cho in view of Young discloses the method of claim 1, as outlined above, and Young further discloses identifying the distance scores that correspond to each of a plurality of key stroke feature types (column 11 line 60-column 12 line 19), and222019_01A averaging the distance scores for each key stroke feature type (column 5 lines 1-14). The motivation to combine remains the same as outlined above.
Response to Arguments
Applicant’s arguments, filed 26 July 2022, have been fully considered and are persuasive.  Therefore, new grounds of rejection have been made, as outlined above.
References Cited
Arroyo-Gallego et al., USPN 2021/0236044, discloses a method of assessing a user base on keystrokes (0002), including averaging different features (0110, 0399). Arroyo-Gallego does not disclose authenticating the user, thus is not seen as reading on the instant claims. Arroyo-Gallego is further not seen as prior art because his effective filing date is later than the instant effective filing date. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434